Lumpkin, J.
1. Where two eases were pending in the same court between the same parties, and upon the call of the first a motion was made by one of the parties to postpone the trial of it until the other ease should be tried, and a counter-motion was' made to dismiss the second case, the ruling on the motion to dismiss could not be reviewed on a bill of exceptions in the first case. To permit this would be to bring- up two distinct cases by one bill of exceptions. But the ruling on the motion to postpone the first case was a ruling in such case, and upon the bringing of the first case to this court error could be assigned' thereon as one of the rulings in that ease.
*386November 18, 1910.
Divorce. Before Judge Ellis. Eulton superior court. November 30, 1909. ...
Hines & Jordan, for plaintiif in error.
Colquitt & Conyers, contra.
2. Where the bill of exceptions, as originally prepared, alleged that the court based his' refusal to. postpone a case upon a certain reason, but this statement was stricken, the refusal to postpone will not be tested by the correctness of that reason alone, but will be treated as a general refusal.
8. So treated, no abuse of discretion in the refusal to postpone appears.
4. Under the decision in Holloway v. Holloway, 126 Ga. 459 (55 S. E. 191, 7 L. R. A. (N. S.) 272, 115. Am. St. R. 102), the conviction of a married person of an offense involving moral turpitude, followed by a sentence of imprisonment in the penitentiary for a term of two years or longer, gives to the other party to the marriage a right to divorce; and this right is not affected by an executive pardon granted after the sentence has been imposed. 7 L. R. A. (N. S.) 273, and cases cited in note. Judgment affirmed.

All the Justices concur.